DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 10/22/2021. 
Claim(s) 1, 3-4, 9-16, 19, 21-22, 24 and 27-28 are currently pending. 
Claim(s) 1, 3 and 15 have been amended. 
Claim(s) 2, 5-8, 17-18, 20, 23 and 25-26 have been canceled. 
Claim(s) 27-28 have been added.

Response to Arguments
Applicant’s arguments, see Remarks filed 10/22/2021, with respect to the rejection of claims 1, 3-4, 9, 19, 21-22 and 24-26 under 36 U.S.C. §103 have been fully considered and are persuasive.  The rejection of claims 1, 3-4, 9, 19, 21-22 and 24-26 under 36 U.S.C. §103 has been withdrawn. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 10-16 directed to a back surface field structure (Species A1, A2 and A4-A6) and a method for manufacturing a solar cell (Species B1 and Species B2) non-elected without 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Cancel claims 10-16.

Allowable Subject Matter
Claims 1, 3, 4, 9, 19, 21, 22, 24, 27 and 28 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1
	The prior art of record, whether alone or in combination, fails to teach or fairly suggest the limitations “wherein the emitter is formed before the aluminum oxide layer is formed” and “wherein the opening is formed at the same time as the high doping portion is formed, and after the emitter layer and the aluminum oxide passivation layer are formed” in the context of other limitations recited in the claims.

Regarding claims 3, 4, 9, 19, 21, 22, 24, 27 and 28 
Claims 3, 4, 9, 19, 21, 22, 24, 27 and 28 allowed based on their dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721